[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 24, 2009
                             No. 09-11330                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 08-00230-CR-T-24-MSS

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

LAMARCUS WALTHUGH STILLING,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (September 24, 2009)



Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Lamarcus Walthugh Stilling appeals his conviction for possession with

intent to distribute five or more grams of cocaine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B)(iii). The sole issue on appeal is whether the district court, in

denying Stilling’s motion to suppress the narcotics evidence that was seized during

a traffic stop of his vehicle, erred by applying the inevitable discovery exception to

the exclusionary rule. Stilling asserts the district court erred in denying his motion

to suppress after finding the officer who conducted the initial stop lacked probable

cause to do so, and that the inevitable discovery doctrine does not apply because

the second deputy who arrived at the scene was not in “active pursuit” of Stilling

prior to the initial stop. After review, we affirm Stilling’s conviction.

      “[We review] a district court’s denial of a defendant’s motion to suppress

under a mixed standard of review, reviewing the district court’s findings of fact

under the clearly erroneous standard and the district court’s application of law to

those facts de novo.” United States v. Desir, 257 F.3d 1233, 1235-1236 (11th Cir.

2001). Under the Fourth Amendment, individuals are protected from unreasonable

searches and seizures by the government. See Terry v. Ohio, 88 S. Ct. 1868, 1873

(1968). This safeguard extends to “brief investigatory stops of persons or vehicles

that fall short of traditional arrest.” United States v. Arvizu, 122 S. Ct. 744, 750

(2002). Accordingly, “an officer’s actions during a traffic stop must be



                                           2
‘reasonably related in scope to the circumstances which justified the interference in

the first place’. . . [and] the duration of the traffic stop must be limited to the time

necessary to effectuate the purpose of the stop.” United States v. Purcell, 236 F.3d

1274, 1277 (11th Cir. 2001) (quoting Terry, 88 S. Ct. at 1879).

       When evidence is obtained in violation of the Fourth Amendment, it may not

be used in a criminal prosecution against the victim of the illegal search and

seizure. Wong Sun v. United States, 83 S. Ct. 407, 416 (1963). The exclusionary

rule, however, is not without limits. See Murray v. United States, 108 S. Ct. 2529,

2534 (1988) (explaining both the inevitable discovery and independent source

doctrines). Under the inevitable discovery exception to the exclusionary rule,

“there must be a reasonable probability that the evidence in question would have

been discovered by lawful means, and the prosecution must demonstrate that the

lawful means which made discovery inevitable were being actively pursued prior

to the occurrence of the illegal conduct.” Jefferson v. Fountain, 382 F.3d 1286,

1296 (11th Cir. 2004).

       The district court did not err in denying Stilling’s motion to suppress

because the evidence fell within the inevitable discovery exception to the

exclusionary rule. With respect to the legality of the stop, the court determined

(1) Deputy Lajic had probable cause to stop Stilling based on the two traffic



                                             3
citations he issued, and (2) Deputy Lajic’s testimony was consistent, credible, and

not rebutted by the evidence. While Stilling asserts the district court erred in

finding Deputy Lajic’s testimony credible, this Court accords great deference to the

district court’s credibility determinations, United States v. Clay, 376 F.3d 1296,

1302 (11th Cir. 2004). The district court specifically found Deputy Lajic was

credible based on his uncontroverted testimony that Stilling was speeding and

driving at night without his headlights on. Notwithstanding Stilling’s attempts to

contradict Deputy Lajic’s testimony, nothing in the record indicates the district

court clearly erred in finding Deputy Lajic credible.

       Nor did the court clearly err in finding Deputy Lajic was in “active pursuit”

of Stilling. With respect to this element of the inevitable discovery exception, the

court found both Deputy Lajic and Deputy Ortiz were participating in the stop, and

Deputy Lajic “would have stopped Lamarcus Stilling for speeding and not having

his headlights on.” The court also noted Deputy Lajic was on the lookout for

Stilling “in hopes that [Stilling] would commit a traffic violation that would give

[Deputy Lajic] probable cause to stop [Stilling].” The fact Deputy Ortiz was in

front of Deputy Lajic, and was able to stop Stilling seconds before Deputy Lajic,

did not controvert the court’s finding that Deputy Lajic was in active pursuit of

Stilling.



                                           4
      Furthermore, the district court’s application of the inevitable discovery

doctrine falls squarely within this Circuit’s jurisprudence. As in Jefferson, the

police had information that caused them to focus their attention on Stilling even

before the stop. See Jefferson, 382 F.3d at 1296. Moreover, and assuming the stop

by Deputy Ortiz had not occurred, Deputy Lajic was seconds behind Deputy Ortiz

in stopping Stilling and would have lawfully stopped him based on the traffic

violations Stilling had committed. As Deputy Lajic testified, he was looking for

probable cause to stop this particular vehicle, which had been identified as coming

from a high drug-trafficking area. Upon a lawful stop of Stilling’s vehicle, Deputy

Lajic would have inevitably discovered the cocaine in Stilling’s vehicle. There

was a reasonable probability the drugs would have been discovered during Deputy

Lajic’s stop, and Deputy Lajic was actively pursuing Stilling prior to Deputy

Ortiz’s stop. See Jefferson, 382 F.3d at 1296.

      The district court also did not err in finding both the duration of the stop and

the search itself were legal. Approximately ten minutes passed between the time

when deputies pulled Stilling over and the time when the canine unit arrived. Ten

minutes to issue the traffic citations and wait for the canine unit’s arrival represents

a time frame that falls within the ambit of “the time necessary to effectuate the

purpose of the stop.” See Purcell, 236 F.3d at 1277. Similarly, the district court



                                            5
did not err in finding there was probable cause to conduct the search based on the

deputies’ knowledge that Stilling had just come from a high drug-trafficking area

and the drug dog’s exterior alert to the presence of drugs in Stilling’s vehicle.

      The district court did not err in applying the inevitable discovery exception

to the exclusionary rule because: (1) there was a reasonable probability the

narcotics would have been discovered by means of a lawful traffic stop; and (2) the

lawful means that made discovery inevitable were being actively pursued prior to

the occurrence of the unlawful stop. Accordingly, we affirm Stilling’s conviction.

      AFFIRMED.




                                           6